United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3037
                                     ___________

Brian Finney,                             *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Dave Dormire,                             *        [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: April 10, 2000
                                  Filed: April 21, 2000
                                   ___________

Before BOWMAN and HANSEN, Circuit Judges, and CARMAN,1 Judge.
                          ___________

PER CURIAM.

       Brian Finney appeals from the order of the District Court2 denying Finney's
petition for a writ of habeas corpus. Challenging his state-court conviction and
sentence on charges of first degree burglary, first degree robbery, armed criminal
action, and felonious restraint, Finney's habeas petition raised seven grounds for habeas


      1
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
      2
       The Honorable Jean Hamilton, Chief Judge, United States District Court for the
Eastern District of Missouri.
relief. In a thorough and well-reasoned opinion, the District Court rejected all of
Finney's claims and dismissed his petition.

      The District Court then granted a certificate of appealability on all seven of
Finney's claims, and Finney reasserts them on appeal.

      Having considered the case, we conclude that the District Court correctly
disposed of all of Finney's claims. Because an extended opinion by this Court would
add nothing of substance to the District Court's comprehensive opinion, we affirm on
the basis of that opinion.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-